                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY



                             :
Darnell Stewart              :
                             :      Civ. Action No. 18-17197 (NLH)
               Petitioner,   :
                             :
     v.                      :                 OPINION
                             :
Attorney General of the      :
State of New Jersey, et al., :
                             :
                             :
               Respondents.  :
                             :

APPEARANCES:

Darnell Stewart
567134/136118C
New Jersey State Prison
PO Box 861
Trenton, NJ 08625

    Petitioner pro se

Mary Eva Colalillo, Camden County Prosecutor
Kevin Jay Hein, Assistant Prosecutor
Camden County Prosecutor's Office
200 Federal Street
Camden, NJ 08103

    Attorneys for Respondent

HILLMAN, District Judge

    Petitioner is a state prisoner currently incarcerated at New

Jersey State Prison.    He is proceeding with a pro se Petition

for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254.    Before

the Court is Respondent’s motion to dismiss the petition as
untimely.   For the reasons set forth below, the Court will deny

the Respondent’s motion to dismiss.

                              I. BACKGROUND

    On December 14, 2006, the Superior Court of New Jersey,

Camden County sentenced Petitioner to a term of sixty years

imprisonment with 85% parole ineligibility, totaling fifty-one

years without parole for sexual assault and related charges.

State v. Stewart, No. A-2745-06T4, 2009 WL 1139116, at *1 (N.J.

Super. Ct. App. Div. Apr. 29, 2009).       Petitioner filed a Notice

of Appeal with the New Jersey Superior Court, Appellate Division

on January 18, 2007, and the Appellate Division affirmed the

trial court’s decision on April 29, 2009 but remanded for

resentencing.    Id.   On November 12, 2009, Petitioner was

resentenced to a term of sixty years imprisonment without the

eligibility of parole.     ECF No. 7-10, at 1.

    Petitioner filed for a petition of certification from the

Supreme Court of New Jersey on June 10, 2009, which was denied

by the Court on October 14, 2009.       ECF No. 7-9, at 1.

Petitioner did not seek certiorari from the United States

Supreme Court.    Id. at 5.

    Petitioner filed his first petition for post-conviction

relief (“PCR”) on January 27, 2010.       ECF No. 7-1, at 7.

Petitioner then filed a pro se amended petition for PCR with the


                                    2
New Jersey Superior Court on November 9, 2010, which the court

denied on May 9, 2011.      ECF Nos. 7-12, 7-13.     On January 5,

2012, Petitioner filed an untimely notice of appeal from the

denial of his PCR petitioner with the New Jersey Appellate

Division.    ECF No. 7-1, at 7.    On June 10, 2014, the Appellate

Division reversed the PCR court’s denial of Petitioner’s PCR and

remanded for a new PCR hearing.         ECF No. 7-15 at 21.   On April

29, 2015 the PCR court denied Petitioner’s PCR and motion to

compel. 1   ECF No. 7-17.   On July 20, 2015, Petitioner appealed

the denial of his PCR to the Appellate Division.         ECF No. 7-18

at 2.   The Appellate Division affirmed the denial of

Petitioner’s PCR on December 8, 2017.         ECF No. 7-19 at 19-20.

     On December 8, 2017, Petitioner filed a Notice of Petition

for Certification with the New Jersey Supreme Court.          ECF No. 7-

20 at 2.    The New Jersey Supreme Court denied Petitioner’s

petition for certification on May 4, 2018.         ECF No. 7-21.

Petitioner submitted the present habeas petition on December 12,

2018.   ECF No. 1-2 at 2.

                       II. STANDARD OF REVIEW

     “Habeas corpus petitions must meet heightened pleading

requirements.”    McFarland v. Scott, 512 U.S. 849, 856 (1994).



1
 Petitioner also filed a motion to compel the production of DNA
evidence for testing which was also denied.
                                    3
“A petition must specify all the grounds for relief and set

forth facts supporting each of the grounds thus specified.”

McArthur v. State, No. 05-5745, 2006 WL 1044991, at *1 (D.N.J.

Apr. 17, 2006).   A court addressing a petition for writ of

habeas corpus “shall forthwith award the writ or issue an order

directing the respondent to show cause why the writ should not

be granted, unless it appears from the application that the

applicant or person detained is not entitled there.”   28 U.S.C.

§ 2243.

    Thus “[f]ederal courts . . . [may] dismiss summarily any

habeas petition that appears legally insufficient on its face.”

McFarland, 512 U.S. at 856.   More specifically, a district court

may “dismiss a [habeas] petition summarily when it plainly

appears from the face of the petition and any exhibits...that

the petitioner is not entitled to relief.”   Lonchar v. Thomas,

517 U.S. 314, 320 (1996) (quoting Habeas Corpus Rule 4).

                          III. DISCUSSION

A. Statutory Tolling

    As mentioned above, Respondents contend that the instant

petition is untimely.   Under the Antiterrorism and Effective

Death Penalty Act (“AEDPA”), a “[one]-year period of limitation

shall apply to an application for a writ of habeas corpus by a

person in custody pursuant to the judgment of a State court.”


                                 4
28 U.S.C. § 2244 (d)(1).    That limitation period begins to run

when the criminal judgment becomes “final”. 2   A state court

criminal judgment becomes “final” within the meaning of §

2244(d)(1) at the conclusion of direct review or at the

expiration of time for seeking such review.     See Swartz v.

Meyers, 204 F.3d 417, 419 (3d Cir. 2000); see also 28 U.S.C. §

2244(d)(1)(A).

       The filing of a post-conviction relief petition may

statutorily toll (suspend) the running of the one-year habeas

limitations period.    See 28 U.S.C. § 2244(d)(2) (“The time

during which a properly filed application for State post-

conviction or other collateral review with respect to the


2
    The limitation period shall run from the latest of:

       (A) the date on which the judgment became final by the
    conclusion of direct review or the expiration of the time for
    seeking such review;

       (B) the date on which the impediment to filing an application
    created by State action in violation of the Constitution or laws
    of the United States is removed, if the applicant was prevented
    from filing by such State action;

       (C) the date on which the constitutional right asserted was
    initially recognized by the Supreme Court, if the right has been
    newly recognized by the Supreme Court and made retroactively
    applicable to cases on collateral review; or

       (D) the date on which the factual predicate of the claim or
    claims presented could have been discovered through the exercise
    of due intelligence.

28 U.S.C. § 2244(d)(1). There is no indication that any
subsection other than (A) is applicable here.
                                  5
pertinent judgment or claim is pending shall not be counted

toward any period of limitation under this subsection.”).   A

prisoner’s application for state collateral review is “‘properly

filed’ when its delivery and acceptance are in compliance with

the applicable laws and rules governing filings.”   Jenkins v.

Superintendent of Laurel Highlands, 705 F.3d 80, 85 (3d Cir.

2013) (quoting Artuz v. Bennett, 531 U.S. 4, 8 (2000)).

    As discussed above, Petitioner was resentenced on November

12, 2009.   His conviction became final 45 days after his

resentencing, the amount of time allowed to file an appeal with

the Superior Court of New Jersey, Appellate Division.   Thus,

Petitioner’s judgment became final on December 27, 2009.

Petitioner filed for PCR on January 27, 2010, resulting in 31

days of untolled time.

    The PCR court denied Petitioner’s petition on May 9, 2011,

thereafter, Petitioner had 45 days or until June 23, 2011, to

appeal the decision of the PCR Court.   Petitioner did not file

an appeal until January 5, 2012, resulting in 193 days of

untolled time.   While his appeal of the denial of the PCR was

pending in the Appellate Division, the remainder of Petitioner’s

time to file a habeas petition was tolled.

    On June 10, 2014, the Appellate Division reversed and

remanded the PCR court’s denial of Petitioner’s PCR.



                                 6
Petitioner’s PCR was represented along with a Motion to Compel

Post Conviction DNA testing and on April 29, 2015, the PCR court

again denied the PCR, as well as the Motion to Compel.

Petitioner had 45 days from the denial of his PCR, or until June

15, 2015 3 to file a timely Notice of Appeal in the Superior Court

of New Jersey, Appellate Division.      However, Petitioner did not

file a Notice of Appeal until July 20, 2015, resulting in 35

days of untolled time.    While the appeal of his second denial of

his PCR was pending in the Appellate Division, Petitioner’s time

to file a habeas petition was tolled.

      After filing his July 20, 2015 appeal, Petitioner’s motion

was denied on December 5, 2017.       On December 8, 2017, Petitioner

applied for Notice of Certification to the New Jersey Supreme

Court.    This notice was denied on May 4, 2018.    By this time, as

set forth above, Petitioner had accumulated 261 days of untolled

time, leaving him 104 days to file a timely petition.

Therefore, Petitioner had until August 20, 2018, to file a

timely habeas petition to this court; however, Petitioner did


3
 45 days after April 30, 2015 is Saturday, June 13, 2015;
however pursuant to Federal Rule of Civil Procedure 6(a)(1)(C):

        “include the last day of the [tolling] period, but if
      the last day is a Saturday, Sunday or legal holiday, the
      period continues to run until the end of the next day
      that is not a Saturday, Sunday or legal holiday.” In
      this case, that would be June 15, 2015.

Id.
                                  7
not file his habeas petition until December 10, 2018, resulting

in 219 days of additional untolled time.        Based on the above

calculations, Petitioner accumulated a total of 480 days of

untolled time.    Accordingly, Petitioner exceeded the AEDPA’s

one-year statute of limitations.

B. Equitable Tolling

    If a petitioner can demonstrate extraordinary circumstances

to warrant “equitable tolling,” then a court may relax the one-

year limitations period.    Jenkins, 705 F.3d at 84-85.

“Generally, a litigant seeking equitable tolling bears the

burden of establishing two elements: (1) that he has been

pursuing his rights diligently, and (2) that some extraordinary

circumstance stood in his way.”        Pace v. DiGuglielmo, 544 U.S.

408, 418 (2005); see also Jenkins, 705 F.3d at 89.        “There are

no bright lines in determining whether equitable tolling is

warranted in a given case”.    Pabon v. Mahanoy, 654 F.3d 385, 399

(3d Cir. 2011).    The Third Circuit has explained that “equitable

tolling is appropriate when principles of equity would make

rigid application of a limitation period unfair, but that a

court should be sparing in its use of the doctrine.”        Ross v.

Varano, 712 F.3d 784, 799 (3d Cir. 2013) (citing Pabon, 654 F.3d

at 399).   For equitable tolling to apply, the Third Circuit

requires a showing of reasonable diligence:



                                   8
          [t]his obligation does not pertain solely to
          the filing of the federal habeas petition,
          rather it is an obligation that exists
          during the period appellant is exhausting
          state court remedies as well . . . The fact
          that a petitioner is proceeding pro se does
          not insulate him from the ‘reasonable
          diligence’ inquiry and his lack of legal
          knowledge or legal training does not alone
          justify equitable tolling.


Id. at 799-800 (quoting LaCava v. Kyler, 398 F.3d 271, 277 (3d

Cir. 2005) (citing Brown v. Shannon, 322 F.3d 768, 744 (3d Cir.

2003); Jones v. Morton, 195 F.3d 153, 159 (3d Cir. 1999)).

    A court may find extraordinary circumstances where: (1) the

petitioner has been actively misled; (2) the petitioner has in

some extraordinary way been prevented from asserting his rights;

or (3) where the petitioner has timely asserted his rights in

the wrong forum.   See Fahy v. Horn, 240 F.3d 239, 244 (3d Cir.

2001).

    In the instant case, Petitioner states that “the Office of

the Public Defender failed to file the [P]ost [C]onviction

[Notice of Appeal] in a timely manner, despite Petitioners

letter request that they do so.”       ECF No. 11 at 5.   In regard to

Petitioner’s first appeal from the PCR court, Petitioner had 45

days to file a timely appeal, or until June 23, 2011; however, a

Notice of Appeal was not filed on his behalf until January 5,




                                   9
2012.   ECF No. 7-14 at 1.   The Notice of Appeal filed by the

Office of the Public Defender reads in part:

            Our file indicates that the [Petitioner]
            timely requested an appeal by Attorney
            transmittal [] on June 7, 2011.     Since the
            [Petitioner] herein timely requested an appeal,
            and the reason for delay in filing same is not
            his fault, it is most respectfully requested
            that the accompanying prepared Notice of
            Appeal be filed, as within time.

Id. at 3.

    Given that Petitioner sought counsel from the Office of the

Public Defender, who was representing him at this time, for a

Notice of Appeal to be filed on his behalf, this Court finds

good reason to grant equitable tolling in this matter.     “[T]his

Court agrees that the overwhelming caseload and lack of

resources of the New Jersey [Office of Public Defender],

recognized by the PCR Courts when they accept late filings on

this basis, is an extraordinary circumstance that may prevent a

prisoner from timely filing a PCR petition.”    Harris v. Nogan,

No. 17-259, 2017 WL 5725054, at *5 (D.N.J. Nov. 28, 2017).

Petitioner timely notified the Office of the Public Defender of

his desire to appeal.    Had the Office of the Public Defender

filed a Notice of Appeal and requested an extension,

Petitioner’s statute of limitations would not have exceeded the

its one year limit.




                                  10
    Therefore, the period of time by which the statute of

limitations defense is measured is decreased by 193 days between

June 23, 2011, and January 5, 2012, when petitioner requested

that his Notice of Appeal be filed on June 7, 2011.     Accounting

for those 193 days, petitioner retains 2 of his 365 days

remaining prior to the submission of his habeas petition.     The

Petition is timely filed.

                            V. Conclusion

    For the foregoing reasons discussed above, the motion to

dismiss is denied.   Respondents will be ordered to answer the

petition.

    An appropriate Order follows.

Dated: April 14, 2020

At Camden, New Jersey                 __s/ Noel L. Hillman_ ___
                                       NOEL L. HILLMAN, U.S.D.J.




                                 11
